Order, Supreme Court, New York County (Carol Arber, J.), entered January 23, 1997, which, to the extent appealed from as limited by the briefs, authorized plaintiff to demand a jury trial, unanimously affirmed, without costs.
Review of plaintiffs complaint reveals that the over-all nature and character of the case is legal and not equitable and that her request for reinstatement in her prayer for relief was simply incidental to the money damages sought (see, Lipson v Dime Sav. Bank, 203 AD2d 161, 163; Cadwalader, Wickersham & Taft v Spinale, 177 AD2d 315, 316; compare, Phoenix Garden Rest. v Chu, 234 AD2d 233). Since plaintiff pleaded only a single cause of action for damages for her unlawful termination and money damages alone afford a full and complete remedy, the action sounds in law, not equity, and may be tried by a jury (see, Hebranko v Bioline Labs., 149 AD2d 567). Therefore, in the present circumstances, plaintiff was entitled to a jury trial under both the original and amended complaints. Concur—Milonas, J. P., Rosenberger, Wallach, Williams and Mazzarelli, JJ.